DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-32 were originally filed March 17, 2021.
	Claims 1-32 are currently pending.
	Claims 1-13 are currently under consideration.
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-5, 6 (in part), 7-9, 10-13 (in part), and 23-32) in the reply filed on June 14, 2022 is acknowledged.

Claims 14-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected methods, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 14, 2022.

Applicant’s election of human, carbon monoxide poisoning, modified hemoglobin, and ascorbic acid as the species in the reply filed on June 14, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 23-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 14, 2022.
Priority
The present application claims status as a DIV of 16/302,324 filed November 16, 2018 (now 10,973,883) which is a 371 (National Stage) of PCT/US2017/033607 filed May 19, 2017 which claims the benefit of 62/338,870 filed May 19, 2016.

Please note: the present application can not claim status as a DIV since the same method is being prosecuted in the present application as was prosecuted in the parent application (16/302,324).
Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 17, 2021 and April 29, 2021 (1 of 2) are being considered by the examiner.

The information disclosure statement filed April 29, 2021 (2 of 2) fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.
Specification
The disclosure is objected to because of the following informalities: U.S. Patent 10,973,883 should be included in the first line of the specification.  
Appropriate correction is required.
Claim Interpretation
	The phrase “selecting a subject with carboxyhemoglobinemia” is considered a mental step.
	The phrase “selecting a subject with carboxyhemoglobinemia prior to administering the composition to the subject” is considered a mental step.
Claim Objections
Claim 1 is objected to because of the following informalities: “oxygen carrier” should read “artificial oxygen carrier” (see line 4).  Appropriate correction is required.

Claim 1 is objected to because of the following informalities: “its” should read “the”. Appropriate correction is required.

Claim 4 is objected to because of the following informalities: claim 4 should read “wherein the artificial oxygen carrier is a hemoglobin-based oxygen carrier (HBOC)”. Appropriate correction is required.

Claim 5 is objected to because of the following informalities:  claim 5 should read “wherein the artificial oxygen carrier is”.  Appropriate correction is required.

Claims 6 and 10-13 are objected to because of the following informalities: the claim should only read on the in vivo method (i.e. elected method).  Appropriate correction is required.

Claim 6 is objected to because of the following informalities: “oxygen carrier” should read “artificial oxygen carrier” (see line 3).  Appropriate correction is required.

Claim 6 is objected to because of the following informalities: “its” should read “the”.  Appropriate correction is required.

Claim 12 is objected to because of the following informalities: claim 4 should read “wherein the artificial oxygen carrier is a hemoglobin-based oxygen carrier (HBOC)”. Appropriate correction is required.

Claim 13 is objected to because of the following informalities:  claim 5 should read “wherein the artificial oxygen carrier is”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the scope of the presently claimed method. For example, it is unclear if claim 9 requires an additional method step of determining the amount of carboxyhemoglobin in the blood or not.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 depends on claim 7 which depends on independent claim 6. Claim 8 refers to a mental step and therefore does not limit any method steps or reagents utilized in the method or add an additional method step. Thus, claim 8 fails to further limit claim 7 or independent claim 6. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tye U.S. Patent Application Publication 2012/0220529 published August 30, 2012.
For present claims 1-13, Tye teaches methods of administering a reduced, modified hemoglobin and ascorbate, glutathione, and/or N-acetylcysteine to subjects with hypoxia and/or carbon monoxide poisoning wherein the carbon monoxide bound cellular hemoglobin is eliminated (please refer to the entire specification particularly the abstract; paragraphs 2, 17, 19, 26, 27, 34, 35, 52, 58-67, 85-147, 216, 223).
Regarding the 5% carboxyhemoglobin, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. See In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) wherein claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use.
Therefore, the teachings of Tye anticipate the presently claimed method.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abuchowski et al. U.S. Patent Application Publication 2015/0031599 published January 29, 2015.
For present claims 1-13, Abuchowski et al. teach methods comprising administering a reduced PEGylated hemoglobin and ascorbate, N-acetyl-L-cysteine, sodium dithionite, and/or glutathione to subjects with hypoxia and/or carbon monoxide poisoning and methods of measuring carboxyhemoglobin (please refer to the entire specification particularly the abstract; paragraphs 2, 8, 17-28, 63, 66, 79, 80, 84, 88, 89, 107, 108, 114, 115, 120-122, 125-130, 141, 154, 162-186, 268, 294, 354, 355; Figures 14-16; claims).
Regarding the 5% carboxyhemoglobin and removal of carbon monoxide, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. See In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978) wherein claims 1 and 6, directed to a method of effecting nonaddictive analgesia (pain reduction) in animals, were found to be anticipated by the applied prior art which disclosed the same compounds for effecting analgesia but which was silent as to addiction. The court upheld the rejection and stated that the applicants had merely found a new property of the compound and such a discovery did not constitute a new use.
Therefore, the teachings of Abuchowski et al. anticipate the presently claimed method.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-13 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-13 of prior U.S. Patent No. 10,973,883. This is a statutory double patenting rejection.
Both the present claims and the claims of U.S. Patent No. 10,973,883 are drawn to methods of treating carboxyhemoglobinemia and/or scavenging/removing carbon monoxide via administering hemoglobin with reducing agents.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,114,109 in view of Abuchowski et al. U.S. Patent Application Publication 2015/0031599 published January 29, 2015. 
U.S. Patent No. 9,114,109 claims methods of replacing blood in a subject wherein the subject has hypoxia with neuroglobin (i.e. “modified” hemoglobin) alone or with a secondary hemoglobin-based oxygen carrier.
However, U.S. Patent No. 9,114,109 does not specifically claim the reducing agents of claims 3 and 11.
For present claims 1-13, Abuchowski et al. teach methods comprising administering a reduced PEGylated hemoglobin and ascorbate, N-acetyl-L-cysteine, sodium dithionite, and/or glutathione to subjects with hypoxia and/or carbon monoxide poisoning and methods of measuring carboxyhemoglobin (please refer to the entire specification particularly the abstract; paragraphs 2, 8, 17-28, 63, 66, 79, 80, 84, 88, 89, 107, 108, 114, 115, 120-122, 125-130, 141, 154, 162-186, 268, 294, 354, 355; Figures 14-16; claims).
The claims would have been obvious because a particular known technique (i.e. utilizing reducing agents with hemoglobin and/or “modified” hemoglobin) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,851,153 in view of Abuchowski et al. U.S. Patent Application Publication 2015/0031599 published January 29, 2015. 
U.S. Patent No. 10,851,153 claims methods of treating carboxyhemoglonemia with neuroglobin (i.e. “modified” hemoglobin).
However, U.S. Patent No. 10,851,153 does not specifically claim the reducing agents of claims 3 and 11.
For present claims 1-13, Abuchowski et al. teach methods comprising administering a reduced PEGylated hemoglobin and ascorbate, N-acetyl-L-cysteine, sodium dithionite, and/or glutathione to subjects with hypoxia and/or carbon monoxide poisoning and methods of measuring carboxyhemoglobin (please refer to the entire specification particularly the abstract; paragraphs 2, 8, 17-28, 63, 66, 79, 80, 84, 88, 89, 107, 108, 114, 115, 120-122, 125-130, 141, 154, 162-186, 268, 294, 354, 355; Figures 14-16; claims).
The claims would have been obvious because a particular known technique (i.e. utilizing reducing agents with hemoglobin and/or “modified” hemoglobin) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,421,800 in view of Abuchowski et al. U.S. Patent Application Publication 2015/0031599 published January 29, 2015. 
U.S. Patent No. 10,421,800 claims neuroglobin (i.e. “modified” hemoglobin).
However, U.S. Patent No. 10,851,153 does not specifically claim a method of administering neuroglobin or the reducing agents of claims 3 and 11.
For present claims 1-13, Abuchowski et al. teach methods comprising administering a reduced PEGylated hemoglobin and ascorbate, N-acetyl-L-cysteine, sodium dithionite, and/or glutathione to subjects with hypoxia and/or carbon monoxide poisoning and methods of measuring carboxyhemoglobin (please refer to the entire specification particularly the abstract; paragraphs 2, 8, 17-28, 63, 66, 79, 80, 84, 88, 89, 107, 108, 114, 115, 120-122, 125-130, 141, 154, 162-186, 268, 294, 354, 355; Figures 14-16; claims).
The claims would have been obvious because a particular known technique (i.e. utilizing reducing agents with hemoglobin and/or “modified” hemoglobin; utilizing neuroglobin as a “modified” hemoglobin) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/951,529 in view of Abuchowski et al. U.S. Patent Application Publication 2015/0031599 published January 29, 2015. 
Copending Application No. 16/951,529 claims methods of administering neuroglobin or cytoglobin (i.e. “modified” hemoglobin) to treat carboxyhemoglobinemia and/or removing carbon monoxide.
However, copending Application No. 16/951,529 does not specifically claim the reducing agents of claims 3 and 11.
For present claims 1-13, Abuchowski et al. teach methods comprising administering a reduced PEGylated hemoglobin and ascorbate, N-acetyl-L-cysteine, sodium dithionite, and/or glutathione to subjects with hypoxia and/or carbon monoxide poisoning and methods of measuring carboxyhemoglobin (please refer to the entire specification particularly the abstract; paragraphs 2, 8, 17-28, 63, 66, 79, 80, 84, 88, 89, 107, 108, 114, 115, 120-122, 125-130, 141, 154, 162-186, 268, 294, 354, 355; Figures 14-16; claims).
The claims would have been obvious because a particular known technique (i.e. utilizing reducing agents with hemoglobin and/or “modified” hemoglobin) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
This is a provisional nonstatutory double patenting rejection.

Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/410,819 in view of Abuchowski et al. U.S. Patent Application Publication 2015/0031599 published January 29, 2015. 
Copending Application No. 17/410,819 claims methods of treating carboxyhemoglobinemia via administering a synthetic heme-containing molecule (i.e. “modified” hemoglobin).
However, copending Application No. 17/410,819 does not specifically claim the reducing agents of claims 3 and 11.
For present claims 1-13, Abuchowski et al. teach methods comprising administering a reduced PEGylated hemoglobin and ascorbate, N-acetyl-L-cysteine, sodium dithionite, and/or glutathione to subjects with hypoxia and/or carbon monoxide poisoning and methods of measuring carboxyhemoglobin (please refer to the entire specification particularly the abstract; paragraphs 2, 8, 17-28, 63, 66, 79, 80, 84, 88, 89, 107, 108, 114, 115, 120-122, 125-130, 141, 154, 162-186, 268, 294, 354, 355; Figures 14-16; claims).
The claims would have been obvious because a particular known technique (i.e. utilizing reducing agents with hemoglobin and/or “modified” hemoglobin) was recognized as part of the ordinary capabilities of one skilled in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
This is a provisional nonstatutory double patenting rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent 5,985,332
U.S. Patent Application Publications 2011/0223243 and 2010/0323029
Takroka et al., 1997, Construction of Artificial Methemoglobin Reduction Systems in Hb Vesicles, Art Cells, Blood Subs, and Immob Biotech, 25(1&2): 31-41.
Dorman et al., 2002, Role of Redox potential of Hemoglobin-Based oxygen Carriers on Methemoglobin Reduction by Plasma Components, Art Cells, Blood Subs, and Immob Biotech, 30(1): 39-51. 
Su et al., 2014, Control of oxidative reactions of hemoglobin in the design of blood substitutes: role of the Vc, NAC, TEMPO and their reductant system, Artificial Cells, Nanomedicine, and Biotechnology, 42: 222-228.
Tomoda et al., 1978, Characterization of Intermediate Hemoglobin Produced during Methemoglobin Reduction by Ascorbic Acid, J Biol Chem, 253(20): 7415-7419.
Tsuchida et al., 2009, Artificial Oxygen Carriers, Hemoglobin Vesicles and Albumin-Hemes, Based on Bioconjugate Chemistry, Bioconjugate Chemistry, 20(8): 1419-1440.
Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER D STEELE/Primary Examiner, Art Unit 1658